181 F.2d 1012
Promise SPEARS, Appellant,v.UNITED STATES of America, Appellee.
No. 11173.
United States Court of Appeals Sixth Circuit.
May 31, 1950.

Appeal from the United States District Court for the Northern District of Ohio; Paul Jones, Judge.
Norman S. Minor, Cleveland, Ohio, for appellant.
Don C. Miller, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge, and MILLER, Circuit Judge.
PER CURIAM.


1
It is ordered that the appeal herein be and the same is dismissed pursuant to motion of appellant.